Citation Nr: 1815738	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to April 9, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 


FINDING OF FACT

In September 2013, the Veteran was granted service connection for PTSD, effective April 9, 2012, based on a finding that VA received a claim seeking such benefit on that date; the claim was not received within a year of discharge.


CONCLUSION OF LAW

An earlier effective date for the award of service connection for PTSD is not warranted. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Board notes that earlier effective date claims are adjudicated based on the evidence already in the record. Thus, development is not ordinarily indicated or appropriate.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the issue being denied herein. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. "Date of receipt" means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1(r). In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found. See McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt must be given to the Veteran. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

The Veteran states that he is entitled to an effective date of August 22, 2011, because he submitted his claim to his representative on that date and there is evidence his representative sent the claim to VA on that date.

A February 2012 VA Report of General Information reflects that the Veteran told VA he had "an appeal pending." 

The Veteran filed a claim of entitlement to service connection for PTSD on a VA Form 21-526EZ; a date-stamp reflects VA received the claim on April 9, 2012. Near the bottom of every page is a line stating "Certified claim: IL-72-654972-241435-8/22/2011..." (hereinafter referred to as the "processing line"). In a statement simultaneously filed, the Veteran reported that he had opened an inquiry in March 2012 and was submitting evidence showing that he filed a claim with the Illinois Department of Veterans Affairs office in Peoria, Illinois on August 22, 2011.

In December 2013, the Veteran's representative confirmed that they did not have a claim with a VA date stamp prior to April 9, 2012. "The claim was received in their office on 8/22/11 but was not submitted to [VA] until 4/9/12[.]" See Report of General Information, December 2013. 

During his March 2017 Board hearing, the Veteran testified that he went to his representative to file his claim and, as far as he knew, his representative mailed it to the Chicago, Illinois RO the same day. His mental health provider later contacted VA when he informed her that he had not received communication from VA about his claim. The Veteran's representative stated that the processing line at the bottom of the Veteran's claim reflects a number and date showing that "it's processed by our organization to the VA, and it's the VA's failure to make sure that they date stamp it, and they control it properly." The representative also stated that the Chicago, Illinois RO had lost claims from October 2012 to June 2013 and additional RO's across the country had been investigated and found to have mishandled Veterans' claims, affecting the effective dates of those claims.

The Veteran does not allege, and the record does not support, that he filed his claim within a year of leaving active duty service. Additionally, it appears that PTSD manifested prior to any alleged receipt date. Consequently, the date VA first received the Veteran's claim is the primary question in this matter.  Upon review of the evidence above, the Board finds that an effective date earlier than the currently assigned April 9, 2012 is not warranted.

The evidence reflects that the Veteran submitted his claim only to his representative on August 22, 2011. His representative, the Illinois Department of Veterans Affairs, is a state department separate and distinct from the federal Department of Veterans Affairs; therefore, the Veteran's submission to his representative, on its own, does not constitute receipt by VA. The processing line at the bottom of his claim is not considered evidence that VA received the Veteran's claim on August 22, 2011; rather, the line reflects the date that the representative received the claim. Such inference is supported by the representative's admission in December 2013 that it did not submit the claim to VA until April 9, 2012. See Evans v. McDonald, 27 Vet. App. 180, 187 (2014) (stating that it is the prerogative of the factfinder to interpret evidence and draw reasonable inferences from it).

Although the Veteran's representative now argues the processing line is evidence it filed the claim with VA on August 22, 2011, his statement, considered together with the content of the processing line, is still insufficient evidence to reflect VA received the Veteran's claim prior to April 9, 2012. Regardless, this argument is in direct opposition to the December 2013 Report of General Information noting that the representative was contacted by the RO and admitted that while the claim had been submitted to them in August 2011, the same was not submitted to the RO until April 9, 2012.  

Moreover, even if the Board were to ignore the noted admission by the representative in December 2013, the Veteran and his representative have offered no legal basis to find that the processing line is evidence of VA's receipt of the Veteran's claim. Contrary to the representative's arguments, the Board cannot find any legal basis to apply a presumption of regularity finding the representative immediately filed the claim with VA after the Veteran filed the claim with the representative. Thus, such statements and the processing line reflected on the Veteran's claim are given little to no probative value and are not sufficient evidence showing receipt by VA.

The Veteran has offered no evidence, other than argument at the hearing, that the RO mishandled receipt of his claim. The investigations of ROs cited by the representative during the March 2017 Board hearing are either outside the relevant time period or pertain to other ROs. Moreover, the Board has been unable to find any investigation concluding that the Chicago, Illinois RO routinely mishandled claims from November 2011 to April 2012. Consequently, the representative's statements about RO investigations are given no probative value. 

Further, while VA records reflect that the Veteran communicated with VA in February 2012, his communication is not sufficient to be considered a claim, because it does not identify the benefit he was seeking. Although the Veteran reported contact with VA in March 2012 and also that his mental health provider contacted VA prior to April 9, 2012, there is little, if any, record of the content of such discussions in the claim file, and they therefore do not demonstrate intent, the benefit requested, and communication in writing. Therefore, those discussions cannot be considered a claim. 

In sum, there is nothing in the record which can be construed as a claim or communication which can be construed as an intent to file a claim which was submitted to the RO prior to the currently assigned April 9, 2012 effective date. Because the evidence reflects that VA first received the Veteran's claim of service connection for PTSD on April 9, 2012, entitlement to an earlier effective date is not warranted and the claim must be denied.



ORDER

The appeal seeking an earlier effective date, earlier than April 9, 2012, for the award of service connection for PTSD is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


